DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/23/2018.  Acknowledgement is made with respect to a claim for priority to Korean Application KR10-2017-0142570 filed on 10/30/2017.

Claim Objections

Claim 23 is objected to because of the following informalities: 

Claim 23 discloses “determining a pruning index for each of the plurality of kernels groups” (emphasis added); the limitation should read “determining a pruning index for each of the plurality of kernel groups”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "wherein the determining comprises determining as the pruning index at least one index, from among the indexes, having a representative value less than a predetermined threshold” (emphasis added).  It is unclear as to which “determining” this refers to.  Does “the determining” refer to the determining of claim 1 or claim 4?  For examination purposes, “the determining” will refer to “determining a pruning index” of claim 1.  Appropriate correction is required.

Claim 19 recites the limitation “the Winograd convolution layer”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted to mean “the convolution layer”.  Appropriate correction is required.  Further claim 19 does not make sense.  How could one obtain the plurality of kernels and the input feature map in the Winograd convolution layer by performing a Winograd Transform on the obtained plurality of kernels and the obtained input feature map in the convolution layer?  It seems like the Winograd transform, by the logic of the claim language, produces the same obtained plurality of kernels and the same obtained input feature map.  For examination purposes, and to make this limitation make sense (in the way that claim 2 makes sense), the limitation “obtain the plurality of kernels and the input feature map in the Winograd convolution layer by performing a Winograd Transform on the obtained plurality of kernels and the obtained input feature map in the convolution layer” will be interpreted to mean “obtain another plurality of kernels and another input feature map in the Winograd convolution layer by performing a Winograd Transform on the obtained plurality of kernels and the obtained input feature map in the convolution layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[d]etermining a pruning index indicating a weight location where pruning is to be performed commonly within the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index indicating a weight location where pruning is to be performed, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper. For example, one can look up an index in a table and determine where to prune a weight.
[p]erforming a Winograd-based convolution operation by pruning a weight corresponding to the determined pruning index with respect to each of the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept for performing a winograd based convolution operation.  For example, the mathematical concept of performing the winograd-based convolution is represented by the equation found in paragraph [0067] of the originally filed specification.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional element consists of “obtaining a plurality of kernels and an input feature map”.  The additional element of “obtaining a plurality of kernels and an input feature map” is insignificant extra-solution activity in the form of mere data gathering (see MPEP § 2106.05(g)). Thus the additional element does not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, this additional element does not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “obtaining a plurality of kernels and an input feature map” is insignificant extra-solution activity in the form of mere data gathering (see MPEP § 2106.05(g)).   Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “obtaining the plurality of kernels and the input feature map by performing a Winograd Transform on the another plurality of kernels and the another input feature map”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing a Winograd transform on another plurality of kernels.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “obtaining another of a plurality of kernels and another input feature map in a convolution layer” (which is mere data gathering under MPEP 2106.05(g)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “determining the pruning index from among indexes indicating respective locations of weights within a kernel”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 4
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “computing a representative value of weights corresponding to a same index within the plurality of kernels, with respect to each of indexes within a kernel; and determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes”.  Under its broadest reasonable interpretation in light of the specification, the limitation “computing a representative value of weights corresponding to a same index within the plurality of kernels, with respect to each of indexes within a kernel” encompasses the mathematical concept of computing a representative value of weights. Under its broadest reasonable interpretation in light of the specification, the limitation “determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes” encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights.”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights” (which is a field of use limitation under MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “determining as the pruning index at least one index, from among the indexes, having a representative value less than a predetermined threshold”. Under its broadest reasonable interpretation in light of the specification, the limitation encompasses the mental process of determining a pruning index based on a threshold, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 7
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “obtaining a plurality of middle maps by performing an elementwise multiplication operation between each of the plurality of kernels and the input feature map; computing a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map; and determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes”.  Under its broadest reasonable interpretation in light of the specification, the limitations “obtaining a plurality of middle maps by performing an elementwise multiplication operation between each of the plurality of kernels and the input feature map; computing a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map” encompass the mathematical concepts of computing a representative value of elements and performing a elementwise multiplication operation. Under its broadest reasonable interpretation in light of the specification, the limitation “determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes” encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 8
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “grouping the plurality of kernels into a plurality of kernel groups and determining a pruning index for each of the plurality of kernels groups which is to be applied to each respective kernel group, and the performing comprises performing the Winograd-based convolution operation by pruning each of the plurality of kernel groups according to the determined pruning index”.  Under its broadest reasonable interpretation in light of the specification, the limitation “performing the Winograd-based convolution operation by pruning each of the plurality of kernel groups according to the determined pruning index” encompasses the mathematical concept of performing the winograd-based convolution operation. Under its broadest reasonable interpretation in light of the specification, the limitations “grouping the plurality of kernels into a plurality of kernel groups and determining a pruning index for each of the plurality of kernels groups which is to be applied to each respective kernel group” encompass the mental processes of determining a pruning index and grouping kernels, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “adjusting another weight with respect to each of the plurality of kernels based on a result of the Winograd-based convolution operation, for generating a trained kernel”. Under its broadest reasonable interpretation in light of the specification, the limitation encompasses the mental process of adjusting a weight based on an operation, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “performing another convolution operation with another of an input feature map using the trained kernel in an inference operation”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing a convolution operation.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “obtaining the trained kernel” and “indicating a result of the inference operation” (which are extra solution activities such as mere data gathering and displaying results of the analysis under MPEP 2106.05(g)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the abstract ideas of claim 1 from which it depends.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to” (which represents no more than mere instructions to apply the judicial exception on a computer using generic computer components (see MPEP § 2106.05(f))). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  The claim recites an apparatus; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[d]etermine a pruning index indicating a weight location where pruning is to be performed commonly within the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index indicating a weight location where pruning is to be performed, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper. For example, one can look up an index in a table and determine where to prune a weight.
[p]erform a Winograd-based convolution operation by pruning a weight corresponding to the determined pruning index with respect to each of the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept for performing a winograd based convolution operation.  For example, the mathematical concept of performing the winograd-based convolution is represented by the equation found in paragraph [0067] of the originally filed specification.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consists of “obtain a plurality of kernels and an input feature map” and “a processor”.  The additional element of “obtain a plurality of kernels and an input feature map” is insignificant extra-solution activity in the form of mere data gathering (see MPEP § 2106.05(g)). The additional element of “a processor” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “obtain a plurality of kernels and an input feature map” is insignificant extra-solution activity in the form of mere data gathering (see MPEP § 2106.05(g)). The additional element of “a processor” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f))  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determining the pruning index from among indexes indicating respective locations of weights within a kernel”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “compute a representative value of weights corresponding to a same index within the plurality of kernels, with respect to each of indexes within a kernel; and determine the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes”.  Under its broadest reasonable interpretation in light of the specification, the limitation “compute a representative value of weights corresponding to a same index within the plurality of kernels, with respect to each of indexes within a kernel” encompasses the mathematical concept of computing a representative value of weights. Under its broadest reasonable interpretation in light of the specification, the limitation “determine the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes” encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights.”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights” (which is a field of use limitation under MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determine as the pruning index at least one index, from among the indexes, having a representative value less than a predetermined threshold”. Under its broadest reasonable interpretation in light of the specification, the limitation encompasses the mental process of determining a pruning index based on a threshold, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “obtain a plurality of middle maps by performing an elementwise multiplication operation between each of the plurality of kernels and the input feature map; compute a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map; and determine the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes”.  Under its broadest reasonable interpretation in light of the specification, the limitations “obtain a plurality of middle maps by performing an elementwise multiplication operation between each of the plurality of kernels and the input feature map; compute a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map” encompass the mathematical concepts of computing a representative value of elements and performing a elementwise multiplication operation. Under its broadest reasonable interpretation in light of the specification, the limitation “determine the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes” encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “group the plurality of kernels into a plurality of kernel groups; determine a pruning index for each of the plurality of kernels groups which is to be applied to each respective kernel group; and perform the Winograd-based convolution operation by pruning each of the plurality of kernel groups according to the determined pruning index”.  Under its broadest reasonable interpretation in light of the specification, the limitation “perform the Winograd-based convolution operation by pruning each of the plurality of kernel groups according to the determined pruning index” encompasses the mathematical concept of performing the winograd-based convolution operation. Under its broadest reasonable interpretation in light of the specification, the limitations “group the plurality of kernels into a plurality of kernel groups; determine a pruning index for each of the plurality of kernels groups which is to be applied to each respective kernel group” encompass the mental processes of determining a pruning index and grouping kernels, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “obtain the plurality of kernels and the input feature map in the Winograd convolution layer by performing a Winograd Transform on the obtained plurality of kernels and the obtained input feature map in the convolution layer”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing a Winograd transform on another plurality of kernels.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “obtain a plurality of kernels and an input feature map in a convolution layer” (which is mere data gathering under MPEP 2106.05(g)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[d]etermining a pruning index:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper. For example, one can look up an index in a table and determine where to prune a weight.
[g]enerating a plurality of pruned kernels by pruning, for each of a plurality of kernels, a weight corresponding to the pruning index:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of pruning a weight corresponding to the pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
[g]enerating a plurality of output feature maps by performing an operation with respect to an input feature map and each of the plurality of pruned kernels: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept for generating a plurality of output feature maps (which is based on a winograd based convolution operation).  For example, the mathematical concept of generating the output feature maps is represented by the equation found in paragraph [0067] of the originally filed specification.
Step 2A Prong 2:  The claim does not contain any additional elements that integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain any additional elements that provide significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 21
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “determining representative weights, wherein each representative weight is based on weights of the plurality of kernels corresponding to a same index; selecting a representative weight from the representative weights; and determining an index corresponding to the selected representative weight as the pruning index”. Under its broadest reasonable interpretation in light of the specification, the limitations encompass the mental processes of determining weights, selecting a weight, and determining an index corresponding to the selected weight, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 22
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “obtaining a plurality of middle maps by performing an operation between each of the plurality of kernels and the input feature map; determining representative weights, wherein each representative weight is based on weights of the plurality of middle maps corresponding to a same index; selecting a representative weight from the representative weights; and determining an index corresponding to the selected representative weight as the pruning index, wherein the generating of the plurality of output feature maps comprises performing an operation with respect to each of the plurality of middle maps and a predetermined matrix”. Under its broadest reasonable interpretation in light of the specification, the limitations “determining representative weights, wherein each representative weight is based on weights of the plurality of middle maps corresponding to a same index; selecting a representative weight from the representative weights; and determining an index corresponding to the selected representative weight as the pruning index” encompass the mental processes of determining weights, selecting a weight and determining an index corresponding to the selected weight, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper. Under its broadest reasonable interpretation in light of the specification, the limitations “obtaining a plurality of middle maps by performing an operation between each of the plurality of kernels and the input feature map” and “wherein the generating of the plurality of output feature maps comprises performing an operation with respect to each of the plurality of middle maps and a predetermined matrix” encompass the mathematical concepts of performing an operation between the kernels and input feature map (which is described as an elementwise multiplication operation in [0073] of the originally filed specification) and performing an operation with respect to each of the plurality of middle maps and a matrix, the operations being tied to a mathematical calculation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 23
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[g]rouping a plurality of kernels into a plurality of kernel groups:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of grouping kernels, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper. 
[d]etermining a pruning index for each of the plurality of kernels groups:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index for kernel groups, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
[p]runing, for each of the plurality of kernel groups, kernel weights corresponding to the pruning index: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of pruning kernel weights according to an index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
[g]enerating a plurality of output feature maps by performing a convolution operation with respect to an input feature map and each of the plurality of kernels Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept for generating a plurality of output feature maps (which is based on a winograd based convolution operation).  For example, the mathematical concept of generating the output feature maps is represented by the equation found in paragraph [0067] of the originally filed specification.
Step 2A Prong 2:  The claim does not contain any additional elements that integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain any additional elements that provide significantly more than that abstract idea.  As such, the claim is ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7, 9-14, 16, 17, and 20-22 are rejected under 35 U.S.C. 103 as being obvious over Liu et al. (Liu et al., “Pruning of Winograd and FFT Based Convolution Algorithm”, March 2016, " CS231n: Convolutional Neural Networks for Visual Recognition, pp. 1-7, hereinafter “Liu”) in view of Guo et al. (Guo et al., “Dynamic Network Surgery for Efficient DNNs”, Nov. 10, 2016, arXiv:1608.04493v2, pp. 1-9, hereinafter “Guo”).

Regarding claim 1, Liu discloses [a] processor-implemented neural network method, the method comprising: (Page 1, Column 2; “In this work, we propose to investigate the potential of pruning Winograd- and FFT-based CONV layer computation. We used similar pruning heuristics as the previous work, but in the two transformed domain. To the best of the authors’ knowledge, this is the first research work on the pruning of efficient convolution algorithm”, which discloses a neural network (convolutional neural network) method for pruning; and Page 4, §5. Experimental Results and Discussion; the section discloses the experiment which is inherently performed using a processor-based implementation)
obtaining a plurality of kernels and an input feature map; (Page 3, Figure 1;  the figure discloses the obtaining of the input feature map and kernels; and Page 4, Column 1; “The 4×4 patches and 3×3 kernels”, which discloses the plurality of 3x3 kernels used in the experiment)
determining a pruning index indicating a weight location where pruning is to be performed commonly within the plurality of kernels (Page 3, Figure 1;  the figure discloses the use of a mask that determines where pruning is to be commonly performed with the plurality of 3x3 kernels; and Page 2, Column 1; “Mathematically, the convolution operation after pruning is only approximate and is given by equation (1): f ∗ g ≈ F−1 (F(f) · F(g) · M) (1) where M is a mask (with 0 and 1 as its elements) applied to FFT of kernel g, i.e. F(g). Since M is known at test time, the multiplications which are masked can be completely avoided. The ratio of 0’s in M to the 1’s is M is known as pruning rate. One could also avoid computation of corresponding elements in the FFT of feature map i.e. F(g).”, which discloses the use of a mask in pruning that indicates where pruning is to be performed commonly within the plurality of kernels; and Page 2, Column 2 going into Page 3; “Similar to FFT-based convolution, pruning can also be applied to Winograd-based convolution. A mask could be applied to the transformed kernel before element-wise multiplication, as illustrated in equation (2) so that the number of multiplication could be further reduced”, which further discloses the determining of pruning by the use of a mask)
performing a Winograd-based convolution operation by pruning a weight corresponding to the determined pruning index with respect to each of the plurality of kernels (Page 2, Column 2 going into Page 3; “Similar to FFT-based convolution, pruning can also be applied to Winograd-based convolution. A mask could be applied to the transformed kernel before element-wise multiplication, as illustrated in equation (2) so that the number of multiplication could be further reduced”, which further discloses the performing of a winograd-based convolution operation by pruning a weight with respect to the kernels; and Page 3, Figure 1; the figure discloses the pruning of a weight with respect to the kernels using a winograd-based convolution operation; and Page 3, §4.1; the section describes the performing of the winograd-based convolution operation that prunes a weight; and Figures 6 and 7;  the figures disclose that the weights of the kernel are pruned; and Page 6, Conclusion; “The heuristics of pruning in terms of absolute value of weights are also proposed and tested”).
Liu fails to explicitly disclose a pruning index indicating a weight location; a weight corresponding to the determined pruning index.
Guo discloses a pruning index indicating a weight location; a weight corresponding to the determined pruning index (Page 3, §3.1; “Suppose a DNN model can be represented as {Wk : 0 ≤ k ≤ C}, in which Wk denotes a matrix of connection weights in the kth layer. . . Each Tk is a binary matrix with its entries indicating the states of network connections, i.e., whether they are currently pruned or not. Therefore, these additional matrices can be considered as the mask matrices”, which discloses that weight locations and whether the weights are pruned or not are considered; and Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where the equation discloses a pruning index (i,j) that indicates a weight location in the binary matrix where the weights are pruned).
	Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to consider a pruning index in order to prune network connections in a neural network, as disclosed by Guo, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph).

Regarding claim 12, Liu discloses [a] neural network apparatus comprising: a processor configured to: (Page 1, Column 2; “In this work, we propose to investigate the potential of pruning Winograd- and FFT-based CONV layer computation. We used similar pruning heuristics as the previous work, but in the two transformed domain. To the best of the authors’ knowledge, this is the first research work on the pruning of efficient convolution algorithm”, which discloses a neural network (convolutional neural network) method for pruning; and Page 4, §5. Experimental Results and Discussion; the section discloses the experiment which is inherently performed using a processor-based apparatus implementation)
obtain a plurality of kernels and an input feature map; (Page 3, Figure 1;  the figure discloses the obtaining of the input feature map and kernels; and Page 4, Column 1; “The 4×4 patches and 3×3 kernels”, which discloses the plurality of 3x3 kernels used in the experiment)
determine a pruning index indicating a weight location where pruning is to be performed commonly within the plurality of kernels (Page 3, Figure 1;  the figure discloses the use of a mask that determines where pruning is to be commonly performed with the plurality of 3x3 kernels; and Page 2, Column 1; “Mathematically, the convolution operation after pruning is only approximate and is given by equation (1): f ∗ g ≈ F−1 (F(f) · F(g) · M) (1) where M is a mask (with 0 and 1 as its elements) applied to FFT of kernel g, i.e. F(g). Since M is known at test time, the multiplications which are masked can be completely avoided. The ratio of 0’s in M to the 1’s is M is known as pruning rate. One could also avoid computation of corresponding elements in the FFT of feature map i.e. F(g).”, which discloses the use of a mask in pruning that indicates where pruning is to be performed commonly within the plurality of kernels; and Page 2, Column 2 going into Page 3; “Similar to FFT-based convolution, pruning can also be applied to Winograd-based convolution. A mask could be applied to the transformed kernel before element-wise multiplication, as illustrated in equation (2) so that the number of multiplication could be further reduced”, which further discloses the determining of pruning by the use of a mask)
perform a Winograd-based convolution operation by pruning a weight corresponding to the determined pruning index with respect to each of the plurality of kernels (Page 2, Column 2 going into Page 3; “Similar to FFT-based convolution, pruning can also be applied to Winograd-based convolution. A mask could be applied to the transformed kernel before element-wise multiplication, as illustrated in equation (2) so that the number of multiplication could be further reduced”, which further discloses the performing of a winograd-based convolution operation by pruning a weight with respect to the kernels; and Page 3, Figure 1; the figure discloses the pruning of a weight with respect to the kernels using a winograd-based convolution operation; and Page 3, §4.1; the section describes the performing of the winograd-based convolution operation that prunes a weight; and Figures 6 and 7;  the figures disclose that the weights of the kernel are pruned; and Page 6, Conclusion; “The heuristics of pruning in terms of absolute value of weights are also proposed and tested”).
Liu fails to explicitly disclose a pruning index indicating a weight location; a weight corresponding to the determined pruning index.
Guo discloses a pruning index indicating a weight location; a weight corresponding to the determined pruning index (Page 3, §3.1; “Suppose a DNN model can be represented as {Wk : 0 ≤ k ≤ C}, in which Wk denotes a matrix of connection weights in the kth layer. . . Each Tk is a binary matrix with its entries indicating the states of network connections, i.e., whether they are currently pruned or not. Therefore, these additional matrices can be considered as the mask matrices”, which discloses that weight locations and whether the weights are pruned or not are considered; and Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where the equation discloses a pruning index (i,j) that indicates a weight location (i,j) in the binary matrix where the weights are pruned).
	Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to consider a pruning index indicating a weight location in order to prune network connections in a neural network, as disclosed by Guo, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph).


Regarding claims 3 and 13, the rejection of claims 1 and 12 are incorporated but Liu fails to explcitly disclose determining the pruning index from among indexes indicating respective locations of weights within a kernel.
Guo discloses determining the pruning index from among indexes indicating respective locations of weights within a kernel (Page 3, §3.1; “Suppose a DNN model can be represented as {Wk : 0 ≤ k ≤ C}, in which Wk denotes a matrix of connection weights in the kth layer. . . Each Tk is a binary matrix with its entries indicating the states of network connections, i.e., whether they are currently pruned or not. Therefore, these additional matrices can be considered as the mask matrices”, which discloses that weight locations and whether the weights are pruned or not are considered; and Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where the equation discloses a pruning index 
    PNG
    media_image2.png
    44
    54
    media_image2.png
    Greyscale
from among the indexes  that indicates a weight location (i,j) in the binary matrix within the kernel where the weights are pruned).
	Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to consider a pruning index indicating a weight location in order to prune network connections in a neural network, as disclosed by Guo, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph).

Regarding claims 4 and 14, the rejection of claims 1 and 12 are incorporated but Liu fails to explcitly disclose computing a representative value of weights corresponding to a same index within the plurality of kernels, with respect to each of indexes within a kernel; and determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes.
Guo discloses computing a representative value of weights corresponding to a same index within the plurality of kernels, with respect to each of indexes within a kernel; and (Page 3, §3.1; “Suppose a DNN model can be represented as {Wk : 0 ≤ k ≤ C}, in which Wk denotes a matrix of connection weights in the kth layer. . . Each Tk is a binary matrix with its entries indicating the states of network connections, i.e., whether they are currently pruned or not. Therefore, these additional matrices can be considered as the mask matrices”, which discloses computing a representative value of weights corresponding to a same index within the plurality of kernels in the form of Tk; and Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where
    PNG
    media_image2.png
    44
    54
    media_image2.png
    Greyscale
is the representative value)
determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes (Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where the equation discloses a pruning index (i,j) from among the indexes based on the representative value Tk computed with respect to the indexes).
	Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to consider a pruning index and a representative value of weights in order to prune network connections in a neural network, as disclosed by Guo, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph) and to reduce neural network complexity (Guo; Abstract).

Regarding claims 6 and 16, the rejection of claims 1, 4, 12, and 14 are incorporated and Liu further discloses determining as the pruning index at least one index, from among the indexes, having a representative value less than a predetermined threshold (Page 4, Column 1; “The function receives the pruning rate as a parameter and sort the existing transformed kernel based on the absolute value of each element, according to aforementioned heuristics. The pruning threshold is set according to the pruning rate and the value of each element in the sorted array. For those elements whose absolute values are less than the threshold, the element in the corresponding position of the mask array is set to zero permanently”, which discloses, under a broadest reasoable interpretation of the claim language, determining, as the pruning index, at least one index (or value of the element in the array) having a representative value (absolute value) less than a predetermined threshold).
Liu fails to explcitly disclose the pruning index.
Guo discloses the pruning index (Page 3, §3.1; Page 4, ¶2; “i,j”).
	Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to consider a pruning index in order to prune network connections in a neural network, as disclosed by Guo, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph).


Regarding claims 7 and 17, the rejection of claims 1 and 12 are incorporated and Liu further discloses obtaining a plurality of middle maps by performing an elementwise multiplication operation between each of the plurality of kernels and the input feature map; (Page 3, Figure 1a;  the figure discloses the elementwise multiplication between the kernels and the input feature map, resulting in, under a brodeast reasonable interpretation of the claim language, middle maps; see also Page 3, §4.1)
Liu fails to explcitly disclose computing a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map; and determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes.
Guo discloses computing a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map; and (Page 3, §3.1; “Suppose a DNN model can be represented as {Wk : 0 ≤ k ≤ C}, in which Wk denotes a matrix of connection weights in the kth layer. . . Each Tk is a binary matrix with its entries indicating the states of network connections, i.e., whether they are currently pruned or not. Therefore, these additional matrices can be considered as the mask matrices”, which discloses computing a representative value of weights corresponding to a same index within the plurality of kernels in the form of Tk; and Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where
    PNG
    media_image2.png
    44
    54
    media_image2.png
    Greyscale
is the representative value)

determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes (Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where the equation discloses a pruning index (i,j) from among the indexes based on the representative value Tk computed with respect to the indexes).
	Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the middle maps and elementwise multiplication of Liu with the representative values and pruning indexes of Guo to yield the predictable result of obtaining a plurality of middle maps by performing an elementwise multiplication operation between each of the plurality of kernels and the input feature map; computing a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map; and determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph) and to reduce neural network complexity (Guo; Abstract).

Regarding claim 9, the rejection of claim 1 is incorporated and Liu further discloses adjusting another weight with respect to each of the plurality of kernels based on a result of the Winograd-based convolution operation, for generating a trained kernel (Page 3, §3.2;  the section discloses the adjusting of another weight with respect to the kernels based on a winograd convolution operation by retraining, thus resulting in a trained kernel; and Page 3, §4.1; the section further discloses the adjusting of weights through a training procedure).

Regarding claim 10, the rejection of claims 1 and 9 are incorporated and Liu further discloses obtaining the trained kernel; and performing another convolution operation with another of an input feature map using the trained kernel in an inference operation, indicating a result of the inference operation (Page 3, §3.2;  the section discloses the adjusting of another weight with respect to the kernels based on a winograd convolution operation by retraining, thus first obtaiing the trained kernel and performing another convolution operation using the trained kernel through a retraining operation in an inference operation; and Page 3, §4.1; the section further discloses the retraining and inference operation; and Page 5, Figure 6 and 7; the figures disclose the result of the training and retraining operations which involve the inference operations as discussed above).

Regarding claim 11, the rejection of claim 1 is incorporated and Liu further discloses [a] non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (Page 4, §5. Experimental Results and Discussion; the section discloses the experiment which is inherently performed using a processor and non-transitory computer-readable storage medium-based implementation).


Regarding claim 20, Liu discloses [a] processor-implemented neural network method, the method comprising: (Page 1, Column 2; “In this work, we propose to investigate the potential of pruning Winograd- and FFT-based CONV layer computation. We used similar pruning heuristics as the previous work, but in the two transformed domain. To the best of the authors’ knowledge, this is the first research work on the pruning of efficient convolution algorithm”, which discloses a neural network (convolutional neural network) method for pruning; and Page 4, §5. Experimental Results and Discussion; the section discloses the experiment which is inherently performed using a processor-based implementation)
generating a plurality of pruned kernels by pruning, for each of a plurality of kernels, a weight corresponding to the pruning index; and (Page 3, Figure 1; the figure discloses pruning a weight for a plurality of kernels; and Page 2, Column 1; “Mathematically, the convolution operation after pruning is only approximate and is given by equation (1): f ∗ g ≈ F−1 (F(f) · F(g) · M) (1) where M is a mask (with 0 and 1 as its elements) applied to FFT of kernel g, i.e. F(g). Since M is known at test time, the multiplications which are masked can be completely avoided. The ratio of 0’s in M to the 1’s is M is known as pruning rate. One could also avoid computation of corresponding elements in the FFT of feature map i.e. F(g).”, which discloses the use of a mask in pruning that indicates where pruning is to be performed commonly within the plurality of kernels; and Page 2, Column 2 going into Page 3; “Similar to FFT-based convolution, pruning can also be applied to Winograd-based convolution. A mask could be applied to the transformed kernel before element-wise multiplication, as illustrated in equation (2) so that the number of multiplication could be further reduced”, which further discloses the determining of pruning by the use of a mask; and Page 4, Column 1; “The 4×4 patches and 3×3 kernels”, which discloses the plurality of 3x3 kernels used in the experiment)
generating a plurality of output feature maps by performing an operation with respect to an input feature map and each of the plurality of pruned kernels (Page 3, Figure 1; the figure discloses generating output feature maps (2x2) by performing an operation with respect to an input feature map (4x4) and each of the plurality of pruned kernels (output of the prune operation in the figure.  Note that this procedure is iterative, resulting in a plurality of output feature maps)
Liu fails to explcitly disclose determining a pruning index.
Guo discloses determining a pruning index (Page 3, §3.1; “Suppose a DNN model can be represented as {Wk : 0 ≤ k ≤ C}, in which Wk denotes a matrix of connection weights in the kth layer. . . Each Tk is a binary matrix with its entries indicating the states of network connections, i.e., whether they are currently pruned or not. Therefore, these additional matrices can be considered as the mask matrices”, which discloses that weight locations and whether the weights are pruned or not are considered; and Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where the equation discloses a pruning index (i,j) that indicates a weight location (i,j) in the binary matrix where the weights are pruned).
The motivation to combine Liu and Guo is the same as discussed above with respect to claim 1.


Regarding claim 21, the rejection of claim 20 is incorporated but Liu fails to explcitly disclose determining representative weights, wherein each representative weight is based on weights of the plurality of kernels corresponding to a same index; selecting a representative weight from the representative weights; and determining an index corresponding to the selected representative weight as the pruning index.
Guo discloses determining representative weights, wherein each representative weight is based on weights of the plurality of kernels corresponding to a same index; (Page 3, §3.1; “Suppose a DNN model can be represented as {Wk : 0 ≤ k ≤ C}, in which Wk denotes a matrix of connection weights in the kth layer. . . Each Tk is a binary matrix with its entries indicating the states of network connections, i.e., whether they are currently pruned or not. Therefore, these additional matrices can be considered as the mask matrices”, which discloses computing a representative value of weights corresponding to a same index within the plurality of kernels in the form of Tk; and Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where
    PNG
    media_image2.png
    44
    54
    media_image2.png
    Greyscale
is the representative weight)
selecting a representative weight from the representative weights; and (Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where
    PNG
    media_image2.png
    44
    54
    media_image2.png
    Greyscale
is the representative weight that is selected)
determining an index corresponding to the selected representative weight as the pruning index (Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where
    PNG
    media_image2.png
    44
    54
    media_image2.png
    Greyscale
is the representative weight that is selected and (i, j) is the determined index for the pruning index).
Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to consider a pruning index and a representative value of weights in order to prune network connections in a neural network, as disclosed by Guo, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph) and to reduce neural network complexity (Guo; Abstract).

Regarding claim 22, the rejection of claim 20 is incorporated and Liu further discloses obtaining a plurality of middle maps by performing an operation between each of the plurality of kernels and the input feature map (Page 3, Figure 1a;  the figure discloses the elementwise multiplication between the kenrels and the input feature map, resulting in, under a brodeast reasonable interpretation of the claim language, middle maps; see also Page 3, §4.1)
wherein the generating of the plurality of output feature maps comprises performing an operation with respect to each of the plurality of middle maps and a predetermined matrix (Page 3, Figure 1a;  the figure discloses the generating of the plurality of output feature maps (as the procedure is iterative through training) by performing a winograd operation with respect to the middle maps and a predetermined matrix; and see also Page 3, §3.2 and Page 3, §4.1; and Page 4, §5).
Liu fails to explcitly disclose determining representative weights, wherein each representative weight is based on weights of the plurality of middle maps corresponding to a same index; selecting a representative weight from the representative weights; and determining an index corresponding to the selected representative weight as the pruning index.
Guo discloses determining representative weights, wherein each representative weight is based on weights of the plurality of middle maps corresponding to a same index (Page 3, §3.1; “Suppose a DNN model can be represented as {Wk : 0 ≤ k ≤ C}, in which Wk denotes a matrix of connection weights in the kth layer. . . Each Tk is a binary matrix with its entries indicating the states of network connections, i.e., whether they are currently pruned or not. Therefore, these additional matrices can be considered as the mask matrices”, which discloses computing a representative value of weights corresponding to a same index within the plurality of kernels in the form of Tk; and Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where
    PNG
    media_image2.png
    44
    54
    media_image2.png
    Greyscale
is the representative value of weights)
selecting a representative weight from the representative weights (Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where
    PNG
    media_image2.png
    44
    54
    media_image2.png
    Greyscale
is the representative value of weights that is selected)

determining an index corresponding to the selected representative weight as the pruning index (Page 4, ¶2; 
““
    PNG
    media_image1.png
    48
    540
    media_image1.png
    Greyscale
”, where the equation discloses a pruning index (i,j) from among the indexes based on the representative value Tk computed with respect to the indexes).
	Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the middle maps and winograd operation of Liu with the representative weights and pruning indexes of Guo to yield the predictable result of obtaining a plurality of middle maps by performing an operation between each of the plurality of kernels and the input feature map; determining representative weights, wherein each representative weight is based on weights of the plurality of middle maps corresponding to a same index; selecting a representative weight from the representative weights; and determining an index corresponding to the selected representative weight as the pruning index, wherein the generating of the plurality of output feature maps comprises performing an operation with respect to each of the plurality of middle maps and a predetermined matrix.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph) and to reduce neural network complexity (Guo; Abstract).
	
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being obvious over Liu in view of Guo and further in view of Li et al. (Li et al., “Enabling Sparse Winograd Convolution by Native Pruning”, Oct. 13, 2017, arXiv:1702.08597v2, pp. 1-8, hereinafter “Li”).

	Regarding claim 2, the rejection of claim 1 is incorporated but Liu fails to explicitly disclose obtaining another of a plurality of kernels and another input feature map in a convolution layer; and obtaining the plurality of kernels and the input feature map by performing a Winograd Transform on the another plurality of kernels and the another input feature map.
	Li discloses obtaining another of a plurality of kernels and another input feature map in a convolution layer; and (Page 2, Figure 1;  the figure discloses receiving another plurality of kernels (wf) and another input feature map (input I) in a convolution layer; and Page 3, §3; “input tensors with C channels of features”)
obtaining the plurality of kernels and the input feature map by performing a Winograd Transform on the another plurality of kernels and the another input feature map (Page 3, §3; “The computation of Equation 1 can be performed using the Winograd transform which has a lower arithmetic complexity than Equation 1 suggests. The details of this computation we present now are crucial to our definition of Winograd layers and their training”, which discloses applying the winograd transform on the another plurality of kernels and another input feature map.  Further, §3 discloses  the performing of the winograd transform on the additional kernels and input feature map to obtain the plurality of kernels and the input feature map through a forward pass training procedure).
	Liu, Guo, and Li are analogous art because all are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Guo to obtain another plurality of kernels and input feature map and perform a Winograd Transform, as disclosed by Li, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to accelerate convolution computations in modern CNNs (Li; Abstract).

Regarding claim 19, the rejection of claim 12 is incorporated and Liu further discloses obtain a plurality of kernels and an input feature map in a convolution layer; (Page 3, Figure 1; the figure discloses the obtaining of the input feature map and kernels in a convolution layer; and Page 4, Column 1; “The 4×4 patches and 3×3 kernels”, which discloses the plurality of 3x3 kernels used in the experiment)
and obtain the plurality of kernels and the input feature map in the Winograd convolution layer by performing a Winograd Transform on the obtained plurality of kernels and the obtained input feature map in the convolution layer (Page 3, §3; “The computation of Equation 1 can be performed using the Winograd transform which has a lower arithmetic complexity than Equation 1 suggests. The details of this computation we present now are crucial to our definition of Winograd layers and their training”, which discloses applying the winograd transform on the obtained plurality of kernels and obtained input feature map.  Further, §3 discloses  the performing of the winograd transform on the additional kernels and input feature map to obtain the plurality of kernels and the input feature map through a forward pass training procedure.  This is in view of the 112b rejection above where it is interpreted that the limitation above reads obtain another plurality of kernels and another input feature map by performing a winograd transform).
The motivation to combine Liu, Guo, and Li is the same as discussed above with respect to claim 2.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious over Liu in view of Guo and further in view of Kadav et al. (US 20170337471 A1, hereinafter “Kadav”).

	Regarding claims 5 and 15, the rejection of claims 1, 4, 12, and 14 are incorporated but Liu fails to explicitly disclose wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights.
	Kadav discloses wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights ([0021]; “Since the number of input channels n.sub.i is the same across all filters, .SIGMA.|.sub.i,j| also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map”, which discloses a representative value that is an average (or average magnitude) of the weights).
	Liu, Guo, and Kadav are analogous art because all are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Guo to provide for a representative value that is an average of the weights, as disclosed by Kadav, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to give an expectation of the magnitude of the output feature map (Kadav; [0021]).

Claims 8, 18, and 23 are rejected under 35 U.S.C. 103 as being obvious over Liu in view of Guo and further in view of Brothers et al. (US 20160358068 A1, hereinafter “Brothers”).

	Regarding claims 8 and 18, the rejection of claims 1 and 12 are incorporated and Liu further discloses performing the Winograd-based convolution operation by pruning each of the plurality of kernel groups according to the determined pruning index (Page 2, Column 2 going into Page 3; “Similar to FFT-based convolution, pruning can also be applied to Winograd-based convolution. A mask could be applied to the transformed kernel before element-wise multiplication, as illustrated in equation (2) so that the number of multiplication could be further reduced”).
 	Liu fails to explicitly disclose kernel groups; the determined pruning index; grouping the plurality of kernels into a plurality of kernel groups and determining a pruning index for each of the plurality of kernels groups which is to be applied to each respective kernel group,.
Guo discloses the determined pruning index (Page 3, §3.1; Page 4, ¶2; “i,j”).
	Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to consider a pruning index in order to prune network connections in a neural network, as disclosed by Guo, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph).
	Brothers discloses the plurality of kernel groups; grouping the plurality of kernels into a plurality of kernel groups ([0005]; “One embodiment may include a method. The method may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network”, which discloses grouping kernels; and Abstract; and [0017]; “The convolution kernels may be evaluated to identify groups of convolution kernels considered to be similar”)
	Liu, Guo, and Brothers are analogous art because all are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the Winograd-based convolution operation and pruning of kernels of Liu with the pruning index of Guo and the kernel grouping of Brothers to yield the predictable result of grouping the plurality of kernels into a plurality of kernel groups and determining a pruning index for each of the plurality of kernels groups which is to be applied to each respective kernel group, and the performing comprises performing the Winograd-based convolution operation by pruning each of the plurality of kernel groups according to the determined pruning index.  The motivation for doing so is to reduce computations in a neural network (Brothers; [0016]).

Regarding claim 23, Liu discloses [a] processor-implemented neural network method, the method comprising: (Page 1, Column 2; “In this work, we propose to investigate the potential of pruning Winograd- and FFT-based CONV layer computation. We used similar pruning heuristics as the previous work, but in the two transformed domain. To the best of the authors’ knowledge, this is the first research work on the pruning of efficient convolution algorithm”, which discloses a neural network (convolutional neural network) method for pruning; and Page 4, §5. Experimental Results and Discussion; the section discloses the experiment which is inherently performed using a processor-based implementation)
pruning, for each of the plurality of kernel groups, kernel weights corresponding to the pruning index (Page 2, Column 2 going into Page 3; “Similar to FFT-based convolution, pruning can also be applied to Winograd-based convolution. A mask could be applied to the transformed kernel before element-wise multiplication, as illustrated in equation (2) so that the number of multiplication could be further reduced”)
	and generating a plurality of output feature maps by performing a convolution operation with respect to an input feature map and each of the plurality of kernels (Page 3, Figure 1; the figure discloses pruning a weight for a plurality of kernels; and Page 2, Column 1; “Mathematically, the convolution operation after pruning is only approximate and is given by equation (1): f ∗ g ≈ F−1 (F(f) · F(g) · M) (1) where M is a mask (with 0 and 1 as its elements) applied to FFT of kernel g, i.e. F(g). Since M is known at test time, the multiplications which are masked can be completely avoided. The ratio of 0’s in M to the 1’s is M is known as pruning rate. One could also avoid computation of corresponding elements in the FFT of feature map i.e. F(g).”, which discloses the use of a mask in pruning that indicates where pruning is to be performed commonly within the plurality of kernels; and Page 2, Column 2 going into Page 3; “Similar to FFT-based convolution, pruning can also be applied to Winograd-based convolution. A mask could be applied to the transformed kernel before element-wise multiplication, as illustrated in equation (2) so that the number of multiplication could be further reduced”, which further discloses the determining of pruning by the use of a mask; and Page 4, Column 1; “The 4×4 patches and 3×3 kernels”, which discloses the plurality of 3x3 kernels used in the experiment).
	Liu fails to explicitly disclose grouping a plurality of kernels into a plurality of kernel groups; determining a pruning index for each of the plurality of kernels groups.
	Guo discloses determining a pruning index for each of the plurality of kernels groups ((Page 3, §3.1; Page 4, ¶2; “i,j” in equation 1 is the determined pruning index).
Liu and Guo are analogous art because both are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to consider a pruning index in order to prune network connections in a neural network, as disclosed by Guo, and an ordinary artisan could reasonably expect to have done so successfully.  The motivation for doing so is to indicate the states of network connections, i.e., whether they are currently pruned or not (Guo; Page 3, Second to Last Paragraph).
Brothers discloses grouping a plurality of kernels into a plurality of kernel groups ([0005]; “One embodiment may include a method. The method may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network”, which discloses grouping kernels; and Abstract; and [0017]; “The convolution kernels may be evaluated to identify groups of convolution kernels considered to be similar”).
	Liu, Guo, and Brothers are analogous art because all are concerned with the pruning of deep neural networks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the Winograd-based convolution operation and pruning of kernels of Liu with the pruning index of Guo and the kernel grouping of Brothers to yield the predictable result of grouping a plurality of kernels into a plurality of kernel groups; determining a pruning index for each of the plurality of kernels groups; pruning, for each of the plurality of kernel groups, kernel weights corresponding to the pruning index.  The motivation for doing so is to reduce computations in a neural network (Brothers; [0016]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125